DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Regarding Claims 11 and 13. Cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites the limitations “measuring a time reflectogram Rm”, “associated simulated reflectogram Rij,” and “evaluating, for each simulated cable network hypothesis (Hij), a point to point error criterion E(Rij-Rm) between a whole measured time reflectogram Rm and a whole simulated time reflectogram Rij,” but the limitations involving “a whole” are not supported in the original disclosure and a combination of said limitations is also not supported in the original disclosure (where the original disclosure discloses “measuring a time reflectogram Rm”, “associated simulated reflectogram Rij,” and “evaluating the error criterion between a measured time reflectogram Rm and a simulated time reflectogram Rij without “a whole”)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claims recite “evaluating, for each simulated cable network hypothesis (Hij), a point to point error criterion E(Rij-Rm) between a whole measured time reflectogram Rm and a whole simulated time reflectogram Rij,” but it is not clear what “a whole measured time reflectogram” and “a whole simulated time reflectogram” means, as said limitation is not supported or defined in the original disclosure, and how they are different from “a measured time reflectogram” and “a simulated time reflectogram” without “a whole”. As an example, the original disclosure discusses a time reflectogram obtained from a reflectometry measurement (thus a measured…. time reflectogram). Then for “a whole measured time reflectogram”, this would translate to (a whole measured…..time reflectogram), but it is not clear what this even means. 
          Claim 15 recites a computer program comprising a non-transitory computer readable medium containing a computer instructions…” but it is not clear how a computer program (which comprises a set of instructions) can comprise a concrete non-transitory computer readable medium.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.        Claims 1-10, 12, 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative claim), we recognize that the limitations “initially simulating a plurality of cable network hypotheses, and then iteratively obtaining, for each simulated cable network hypothesis, an associated simulated time reflectogram Rij, evaluating, for each simulated cable network hypothesis (Hij), a point to point error criterion E(Rij-Rm) between the whole measured time reflectogram Rm and the whole simulated time reflectogram Rij, applying, to said simulated cable networks, a Newton-based or genetic optimization algorithm having the function of producing a plurality of modified cable networks having, overall, a reduced point to point error criterion E(Rij-Rm), replacing said simulated cable networks from the previous iteration with said modified cable networks for the following iteration, comparing the point to point error criterion of each remaining simulated cable network with a predetermined threshold and, when at least one simulated cable network has an error criterion lower than said threshold, stopping the method” are abstract ideas, as they are utilize mathematical concept. Similar rejections are made for other dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
         In Step 2A, Prong two, the claims additionally recite the limitations “obtaining a measured time reflectogram Rm from a signal previously injected into the cable network” and “a preliminary step of injecting the signal into the cable network,” are recited, but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. Furthermore, the claims additionally recite the limitation “displaying the reconstructed topology of the cable network on a display device so as to aid in diagnosis of the cable network and/or repair of the cable network,” and “processor” but said limitations are nothing more than outputting the obtained result and usage of general purpose computer to process the abstract idea. Note that “to aid in diagnosis of the cable network and/or repair of the cable network” is an intended result that are not given any patentable weight. Additionally, the claims do not improve the functioning of any machine or processor. In short, the claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
         In Step 2B, the claims additionally recite the limitations “obtaining a measured time reflectogram Rm from a signal previously injected into the cable network” and “a preliminary step of injecting the signal into the cable network,” are recited, but said limitations are merely directed to data collection activity, recited at high level of generality that is well-understood, routine and conventional. Furthermore, the claims additionally recite the limitation “displaying the reconstructed topology of the cable network on a display device to aid in diagnosis of the cable network and/or repair of the cable network,” and “processor” but said limitations are nothing more than outputting the obtained result and usage of general purpose computer to process the abstract idea that are also well-understood, routine and conventional. Note that “to aid in diagnosis of the cable network and/or repair of the cable network” is an intended result that are not given any patentable weight. As such, the claims do not have additional elements providing “inventive concept” that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
          Additionally, claim 15 is a computer program and directed to non-statutory subject matter. 
          Previous rejection on Claim 16 is withdrawn in view of the amendment filed on 07/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-10, 12-6 rejected under 35 U.S.C. 103 as being unpatentable over Lo, US-PGPUB 2006/0182269 in view of Fletcher, “Practical methods of optimization”, (2013) (hereinafter Fletcher) (cited by the Applicant) as evidenced by the Applicant Admitted Prior Art, US-PGPUB 2020/0371150 (hereinafter AAPA) and alternately in view of Whisnant et al., US-PGPUB 2007/0220340 (hereinafter Whisnant)

          Regarding Claims 1 and 15-16. Lo discloses iterative method for reconstructing the topology of a cable network (Abstract, iteratively; Paragraph [0025], cable), comprising:

measuring with a measuring device, a time reflectogram Rm from a signal previously injected into the cable network (Paragraph [0026], reflectometry response; [0028], inject a test signal and obtain network response; [0034], measurement of the responses)

initially simulating a plurality of cable network hypotheses (Paragraph [0023]; Figs. 10-13, diagrams of hypothesis networks; Paragraph [0040], initializing), and then iteratively obtaining, for each simulated cable network hypothesis, an associated simulated time reflectogram Rij (Paragraph [0028], hypothesized network obtained iteratively; Paragraph [0038], corresponding simulated impulse response for each hypothesized network topologies)

evaluating, for each simulated cable network hypothesis (Hij), a point to point error criterion E(Rij-Rm) between a whole measured time reflectogram Rm and a whole simulated time reflectogram Rij (Paragraph [0037], existence of the differences between each whole simulated responses vs whole estimated is the point-to-point error criterion; Paragraph [0039], each of the whole simulated response compared to the estimated; Paragraph [0065]-[0066]. Note: Merriam-Webster’s dictionary defines the word “whole” as “all of” or “entire”. Under the BRI, the examiner therefore interprets the limitations “a whole measured time reflectogram” as “all of time reflectogram Rm that is measured (and not fraction of time reflectogram Rm)” and “all of time reflectogram Rij that are simulated, respectively)

applying, to said simulated cable networks, an optimization algorithm having the function of producing a plurality of modified cable networks having, overall, a reduced point to point error criterion E(Rij-Rm) (Paragraph [0039], “each of the simulated response can be compared to the estimated is point to point error criterion with discarding of the large difference. Measuring differences at several different points and combined, weighting algorithm, etc; Paragraph [0044])

replacing said simulated cable networks from the previous iteration with said modified cable networks for the following iteration (Paragraph [0027], revises the network model; [0036], revises the network model; Paragraphs [0069]-[0070])

comparing the point to point error criterion of each remaining simulated cable network with a predetermined threshold and, when at least one simulated cable network has an error criterion lower than said threshold, stopping the method (Paragraph [0071]; Stopping criteria when the error energy drops below the predefined limit. Additionally, when difference between their impulse response is below the measurement accuracy), and displaying the reconstructed topology of the at least one simulated cable network on a display device (Paragraph [0027], display the topology)

-----------------------rejection on Newton’s method using Fletcher-------------
Lo does not disclose the optimization algorithm is based on Newton's method.
         
Fletcher discloses optimization algorithm, which includes algorithm based on Newton’s method (Chapter 3; and evidence by AAPA in Paragraphs [0083]-[0085]) Note that the Examiner does not have access to Chapter 3 in Fletcher. As such, portion of the AAPA is used as it describes the known Newton’s optimization method)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the known Newton’s optimization method due to its rate of convergence, simplicity in its application with great local convergence. 

------------rejection on genetic optimization using Whisnant---------------

Lo does not discloses the optimization algorithm is a genetic algorithm.

Whisnant disclose genetic optimization algorithm applicable to time-domain reflectometry in the fault analysis (Paragraphs [0026]; [0029]-[0031])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Whisnant in Lo and use the genetic algorithm, so as to find the accurate solution during each iteration.

          Regarding Claim 2. Fletcher discloses optimization algorithm, which includes algorithm based on Newton’s method (Chapter 3; and evidence by AAPA in Paragraphs [0083]-[0085]) Note that the Examiner does not have access to Chapter 3 in Fletcher. As such, portion of the AAPA is used as it describes the known Newton’s optimization method)

          Regarding Claim 3. Lo discloses applying the optimization independently to each simulated cable network hypothesis in order to modify at least on numerical parameter of the topology of each simulated cable network (Paragraph [0037]; [0039]). Although Lo does not disclose applying the optimization based on Newton’s method independently as claimed, it would have been obvious, at the time of the invention filed, to use the teaching of Fletcher in Lo and apply the optimization as claimed based on Newton’s method due to its rate of convergence, simplicity in its application with great local convergence.

          Regarding Claim 4. Whisnant disclose genetic optimization algorithm applicable to time-domain reflectometry in the fault analysis (Paragraphs [0026]; [0029]-[0031])

          Regarding Claim 5. Lo discloses the genetic optimization algorithm comprises at least one operation of mutating a simulated cable network in order to obtain a modified cable network (Paragraph [0027], revises the network model; [0036], revises the network model)

          Regarding Claim 9. Lo discloses the plurality of simulated cable network hypotheses covers all the possible cable network structural topology parameters, the structural parameters comprising at least the number of junctions and the number of branches connected to each junction (Paragraph [0038]; Figs. 2-5)

          Regarding Claim 10. Lo discloses eliminating the M simulated cable networks that have the highest error criteria before applying the optimization algorithm, M being a predetermined integer at least equal to one (Paragraph [0039], large difference discarded)

          Regarding Claim 12. Lo discloses the error criterion is a Euclidean distance (Paragraph [0039], existence of the difference)

          Regarding Claim 14. Lo discloses a preliminary step of injecting the signal into the cable network (Paragraph [0028])

          Regarding Claim 15. Lo discloses a computer program comprising instructions executed by a processor (Fig. 1; Paragraph [0035])

          Regarding Claim 16. Lo discloses a recording medium able to be read by a processor and on which there is recorded a program comprising instructions for executing the method for reconstructing the topology of a cable network when the program is executed by a processor (Paragraph [0035])
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
          In regard to the 101, the rejection is maintained for the reason stated in the previous Office actions as well as the updated rejection shown above. As had been stated in the Advisory Action, the Applicant is advised to positively tie reconstructed topology to the to detection of fault and performing repair thereafter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865